United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, BANNING POST
OFFICE, Banning, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0161
Issued: August 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 30, 2018 appellant filed a timely appeal from an October 19, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of the
need for medical treatment causally related to her accepted January 28, 2013 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On December 12, 2013 appellant, then a 57-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 28, 2013 she slipped and fell on steps at work, hitting
her head and back, and twisting her right foot, while in the performance of duty. As a consequence,
she indicated that she had sustained a sprain of her lower back and right ankle “with lump on the
middle portion of the rear” of her head. Appellant indicated on the reverse side of the claim form
that she was not claiming lost time from work or medical expenses. OWCP accepted the claim for
contusion of face, scalp, and neck except left eye, as well as a right ankle sprain.
In a January 28, 2013 treatment note, Dr. Francisco Javier Merino, an osteopathic
physician specializing in family medicine, indicated that appellant presented with an ankle and
head injury related to a fall at work. He examined her and related that she denied “pain in her
shoulders, trapz, upper or lower back.” Dr. Merino diagnosed right ankle sprain and contusion of
head due to accidental fall. He released appellant to full-duty work on January 31, 2013.
The record reveals that appellant returned to work in a full-time regular-duty capacity on
January 31, 2013.
In an August 19, 2013 treatment note, Dr. Kyle Hsiao-Hung Lee, an osteopath Boardcertified in family practice, noted that appellant presented with left side pain shooting down her
leg for approximately one week. He related that, one week prior when she was at work, she bent
over to pull out mail from the back of the truck, felt a spasm in the left buttock area, and a “locked
up spasm” which radiated down the right thigh. Dr. Lee diagnosed sciatica.
In an October 28, 2013 treatment note, Dr. Lee related that appellant presented with a back
injury and reported a sudden onset of pain one day prior. He diagnosed low back pain and back
strain and placed her off work from October 29 to November 2, 2013. In a September 21, 2014
work status report, Dr. Lee also placed appellant off work from August 19 through
November 19, 2014.
In a December 27, 2013 report, Dr. Jeanny Ahmed Abouelsood, a family medicine
specialist, placed appellant off work from December 28, 2013 through January 1, 2014. She noted
that appellant would be capable of returning to work at “full capacity” on January 2, 2014.
In a March 27, 2014 treatment note, Dr. Evon Ghatas Ebraham, a Board-certified family
practitioner, indicated that appellant had back pain and “hurt her back at work.” In a work status
report on the same date, she diagnosed low back pain, placed appellant off work from March 27
through April 3, 2014, and added that she would be able to resume work at “full capacity” on
April 4, 2014.
OWCP received September 12, 2014 progress notes from Dr. Maria Socorro Robles-Bell,
an optometrist, a November 12, 2014 work status report from Dr. Deborah Yeh Gillilland, a Boardcertified family practitioner, a November 26, 2014 work status report from Dr. Carol Kyung Sun,
an osteopath who placed appellant off work from November 26, 2014 through February 26, 2015,
progress notes dated December 31, 2014, from a physical therapist, February 19, 2015 work

2

restrictions and progress notes from Dr. Sun who diagnosed back, neck, and arm pain, and
April 20, 2015 diagnostic reports.
On August 15, 2018 appellant filed a notice of recurrence (Form CA-2a) in which she
checked the box denoting that she was claiming a recurrence due to time lost for work related to
her accepted January 28, 2013 employment injury.3 Regarding the date of recurrence she noted
“see document support.” Appellant indicated that her back injury of January 28, 2013, evolved
into sciatica. On the reverse side of the form, appellant’s supervisor indicated that she had not
stopped work as a result of a recurrence of disability and that after the initial injury she “worked
full duty.”
On August 24, 2018 OWCP received a statement from appellant documenting her injuries
at work and requesting that the acceptance of her claim be expanded to include a back condition.
Appellant provided a September 4, 2018 statement addressed to her physician, Dr. Carol Kyung
Sun Han, an osteopath Board-certified in internal medicine, requesting that Dr. Han provide a
report detailing the cause of her back condition.
In a development letter dated September 17, 2018, OWCP informed appellant that the
evidence of record was insufficient to support her recurrence claim.4 It advised her of the medical
and factual evidence needed and provided a questionnaire for her completion.5 OWCP afforded
appellant 30 days to submit the necessary evidence.
Appellant also submitted a statement describing her interactions with the employing
establishment related to her injuries and alleged discrimination by her supervisor.
By decision dated October 19, 2018, OWCP denied appellant’s claim for a recurrence
finding that the medical evidence of record was insufficient to establish that her need for additional
medical treatment was causally related to the accepted January 28, 2013 employment injury from
which she was released to full duty. It advised her that her claim remained closed for medical care
and that she could file a claim for an occupational disease if she believed that her back, right
shoulder, neck, and or anxiety conditions developed from factors of her employment.

3

Prior to filing her CA-2a form, appellant’s representative had contacted OWCP to request that appellant’s back
condition be accepted as causally related to her January 28, 2013 employment injury. The issue of acceptance of the
additional condition pertaining to her back is not presently before the Board as there is no final adverse OWCP
decision. 20 C.F.R. § 501.2(c).
4

OWCP advised appellant that a back condition was not accepted because there was no contemporaneous evidence
establishing that she sustained a back injury when she fell at work on January 28, 2013 and noted that she returned to
full duty on January 31, 2013. It explained that on August 19, 2013 she had sought medical treatment related to
bending over to pull mail out of her mail truck, that she returned to full duty on November 3, 2013 and that she was
on and off work until March 27, 2014, when the medical evidence indicated that she hurt her back at work.
5
OWCP requested that appellant provide a medical report explaining the effects of intervening injuries to her back
versus a spontaneous recurrence of her January 28, 2013 employment-related condition.

3

LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.6 An employee has the burden of proof to establish that he or she
sustained a recurrence of a medical condition that is causally related to his or her accepted
employment injury without intervening cause.7
If a claim for recurrence of medical condition is made more than 90 days after release from
medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet his
or her burden.8 To meet this burden the employee must submit medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, supports that the
condition is causally related and supports his or her conclusion with sound medical rationale.9
Where no such rationale is present, medical evidence is of diminished probative value.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
the need for medical treatment causally related to her accepted January 28, 2013 employment
injury.
While appellant filed a notice of recurrence (Form CA-2a) on August 15, 2018 alleging
lost time due to her January 28, 2013 employment injury, she did not indicate any specific periods
of disability she was alleging due to the accepted employment injury. She had been released to
full duty as of January 31, 2013. OWCP thereafter developed the recurrence claim as a claim for
recurrence of medical treatment.
OWCP had accepted appellant’s January 28, 2013 claim for scalp, face, and neck
contusions, and right ankle sprain. Appellant did not contemporaneously seek further medical
treatment for the accepted conditions. She submitted numerous medical records in support of her
request for further medical treatment, however, those reports do not set forth additional treatment
recommendations for her accepted employment conditions. Therefore, the Board finds that the
medical evidence appellant submitted does not contain an opinion that she required further medical
care after January 28, 2013, causally related to her accepted January 28, 2013 employment

6

20 C.F.R. § 10.5(y).

7
See E.G., Docket No. 18-1383 (issued March 8, 2019); T.B., Docket No. 18-0762 (issued November 2, 2018);
E.R., Docket No. 18-0202 (issued June 5, 2018).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).
9

A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued June 25, 2015).

10

O.H., id.; Michael Stockert, 39 ECAB 1186 (1988); see Ronald C. Hand, 49 ECAB 113 (1997).

4

injury.11 As appellant filed the recurrence more than 90 days following her last medical treatment
for her accepted employment conditions, she was required to submit a rationalized medical opinion
establishing causal relationship between her current condition and the original injury, without
intervening cause.12 She submitted no such evidence.
As appellant has not submitted medical evidence showing a recurrence of medical
condition due to her accepted employment injury, the Board finds that she has not met her burden
of proof.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of the need for medical
treatment causally related to her accepted January 28, 2013 employment injury.

11

Id.

12

Supra note 6.

13

See E.R., Docket No. 18-0202 (issued June 5, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

